          Case 1:18-cv-00563-JEB Document 44 Filed 04/01/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

       CENTER FOR BIOLOGICAL         )
       DIVERSITY,                    )
                                     )
             Plaintiff,              )
                                     )                Civil Action No. 1:18-cv-00563 (JEB)
                     v.              )
                                     )
       UNITED STATES                 )
       DEPARTMENT OF STATE, et al., )
                                     )
             Defendants.             )
       _____________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s February 1, 2019, Minute Order, Defendants U.S. Department of

State (“the Department”), et al. and Plaintiff Center for Biological Diversity (collectively, “the

Parties”) provide the following Joint Status Report to the Court:

1.     Plaintiff filed its Complaint in this action (ECF No. 1) on March 13, 2018, pursuant to,

       inter alia, the Freedom of Information Act (“FOIA”). Defendants answered Plaintiff’s

       FOIA claims on July 2, 2018 (ECF No. 18).

2.     In an initial Joint Status Report filed on July 16, 2018 (ECF No. 19), the Parties agreed that

       as searches for potentially responsive records proceeded, the Department would make an

       initial production of documents to Plaintiff by September 10, 2018, with rolling

       productions to occur every four weeks thereafter until production is complete.

3.     Since the last Status Report, the Department made productions of responsive, non-exempt

       records to Plaintiff, on February 4 and March 4, 2019, and it anticipates making another

       production today, April 1, 2019.
         Case 1:18-cv-00563-JEB Document 44 Filed 04/01/19 Page 2 of 2



       The Parties propose to file another Joint Status Report as to the FOIA claims no later than

June 3, 2019, setting forth recommendations for further proceedings.

Dated: April 1, 2019                        Respectfully submitted,

 JESSIE K. LIU                                      By:_/s/ Howard Crystal_________
 D.C. Bar No. 472845                                Howard M. Crystal
 United States Attorney                             (D.C. Bar No. 446189)
                                                    Anchun Jean Su
 DANIEL F. VAN HORN                                 (D.C. Bar No. CA285167)
 D.C. Bar No. 924092
 Chief, Civil Division                              CENTER FOR BIOLOGICAL DIVERSITY
                                                    1411 K Street, N.W., Suite 1300
 By: /s/ Scott Leeson Sroka                         Washington, D.C. 20005
 SCOTT LEESON SROKA                                 Telephone: 202-849-8399
 Member of New York Bar                             Email: jsu@biologicaldiversity.org
 Assistant United States Attorney                         hcrystal@biologicaldiversity.org
 555 Fourth Street, N.W.
 Washington, D.C. 20530                             Attorneys for Plaintiff
 Telephone: 202-252-7113
 Scott.Sroka@usdoj.gov

 Counsel for Defendants




                                                2
